Citation Nr: 0611366	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from May 1946 to February 
1948.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2004 RO decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

In his April 2005 substantive appeal and June 2005 
correspondence, the veteran requested a hearing before the 
Board to be held at the RO (i.e., a Travel board hearing).  
As this is the veteran's first and only request for a 
hearing, there is sufficient cause to remand the case to the 
RO to schedule the requested hearing.

Accordingly, the Board REMANDS the case for the following 
action:

Schedule the veteran for a Travel Board 
hearing at the RO, in the order that the 
request was received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Remanded claims must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States 
Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 
(West 2002).  This remand is a preliminary order, not a Board 
decision on the appeal's merits.  38 C.F.R. § 20.1100(b) 
(2005).


